Name: Council Decision (EU) 2018/1197 of 26 June 2018 on the signing, on behalf of the European Union, and provisional application of the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Japan, of the other part
 Type: Decision
 Subject Matter: international affairs;  European construction;  cooperation policy;  Asia and Oceania
 Date Published: 2018-08-24

 24.8.2018 EN Official Journal of the European Union L 216/1 COUNCIL DECISION (EU) 2018/1197 of 26 June 2018 on the signing, on behalf of the European Union, and provisional application of the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Japan, of the other part THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 37 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 212(1), in conjunction with Article 218(5) and the second subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 29 November 2012, the Council authorised the Commission and the High Representative of the Union for Foreign Affairs and Security Policy to open negotiations with Japan for a framework agreement between the European Union and Japan. (2) The negotiations on the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Japan, of the other part (the Agreement) were successfully concluded in April 2018. (3) The objective of the Agreement is to strengthen cooperation and dialogue across a broad range of bilateral, regional and multilateral issues. (4) The Agreement should be signed, subject to its conclusion at a later date. (5) In view of the importance of implementing the Agreement as soon as possible after its signature, parts of the Agreement should be applied on a provisional basis, pending the completion of the procedures necessary for its entry into force. (6) A declaration to be made by the European Union upon the signing of the Agreement will clarify that Article 47(3) of the Agreement is to be interpreted in a manner that is consistent with Article 25 Provisional application of the Vienna Convention on the Law of Treaties and should be approved, HAS ADOPTED THIS DECISION: Article 1 1. The signing on behalf of the Union of the Strategic Partnership Agreement between the European Union and its Member States, of the one part, and Japan, of the other part, is hereby authorised, subject to the conclusion of the said Agreement. 2. The text of the Agreement is attached to this Decision. Article 2 The Declaration by the European Union on Article 47(3) of the Agreement annexed to this Decision is hereby approved on behalf of the Union. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 4 Pending the completion of the procedures necessary for its entry into force, in accordance with Article 47 of the Agreement and subject to the notifications provided for therein, the following parts of the Agreement shall be applied provisionally between the Union and Japan (1): (a) Articles 11, 12, 14, 16, 18, 20, 25, 28, 40 and 41; (b) Articles 13, 15 (with the exception of point (b) of paragraph 2), 17, 21, 22, 23, 24, 26, 27, 29, 30, 31 and 37, Article 38(1) and Article 39 to the extent that they cover matters for which the Union has already exercised its competence internally; (c) Articles 1, 2, 3, 4, 5(1) to the extent that they cover matters falling within the Union's competence to define and implement a common foreign and security policy; (d) Article 42 (with the exception of point (c) of paragraph 2), Articles 43 - 47, Article 48(3) and Articles 49, 50 and 51 to the extent that these provisions are limited to the purpose of ensuring the provisional application of the Agreement. Article 5 This Decision shall enter into force on the day following that of its adoption. Done at Luxembourg, 26 June 2018. For the Council The President E. ZAHARIEVA (1) The date from which the parts of the Agreement referred to in this Article will be provisionally applied will be published in the Official Journal of the European Union by the General Secretariat of the Council. ANNEX DECLARATION BY THE EUROPEAN UNION ON ARTICLE 47(3) OF THE AGREEMENT The European Union declares that Article 47(3) of the Agreement is to be interpreted in a manner that is consistent with Article 25 of the Vienna Convention on the Law of the Treaties.